Filed 7/30/14 P. v. Andrews CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B247925

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA083237)
         v.

JELANI KAMAU ANDREWS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Suzette
Clover and Janice C. Croft, Judges. Affirmed.
                                                         ______
         Holly J. Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Scott A. Taryle and David A.
Wildman, Deputy Attorneys General, for Plaintiff and Respondent.
                                                         ______
       Jelani Kamau Andrews appeals from the judgment entered after the trial court
found him in violation of probation and executed a suspended five-year state prison term.
Andrews does not contest the probation violation proceedings or his sentence. He,
however, contends that the trial court committed prejudicial error by failing to appoint
counsel for him on the scheduled day of and continue the preliminary hearing on a petty
theft charge, which was held in conjunction with the parole violation hearing, even
though the petty theft charge ultimately was dismissed. We affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       An amended information, filed on October 6, 2011, charged Andrews with
(1) second degree robbery (Pen. Code, § 2111); (2) assault with a deadly weapon
(§ 245, subd. (a)(1)); and (3) petty theft with three priors (§ 666, subd. (a)). As to the
robbery, the information specially alleged that Andrews had used a deadly or dangerous
weapon in committing the offense. (§ 12022, subd. (b)(1).) The information also
specially alleged that Andrews had served four prior prison terms within the meaning of
section 667.5, subdivision (b). On July 31, 2012, Andrews pleaded no contest to second
degree robbery. The trial court sentenced Andrews to the upper term of five years in
state prison but suspended execution of sentence and placed him on formal probation.
The court dismissed the remaining two counts and special allegations. During these
proceedings, Andrews represented himself for the preliminary hearing and other court
appearances, but ultimately relinquished his pro. per. status and consented to his standby
counsel becoming appointed counsel for him. That appointed counsel represented him
with respect to his no contest plea and sentence.
       Several months later, on October 10, 2012, Andrews appeared in court after he had
been arrested for petty theft. At his request, Andrews represented himself, and the trial
court found a knowing and intelligent waiver of the right to counsel. The court revoked
probation based on the arrest and set the matter for a preliminary hearing on the petty
theft charge and a formal probation revocation hearing.

1
       Statutory references are to the Penal Code.

                                              2
       At that hearing, on October 22, 2012, Andrews indicated that he wanted to
relinquish his pro. per. status with respect to the preliminary hearing on the petty theft
charge but continue to represent himself for the probation violation hearing. The trial
court (Judge Suzette Clover) denied that request without prejudice, finding it untimely
with respect to the preliminary hearing, but told Andrews that he could renew the request
at a later time. The court held the probation violation hearing in conjunction with the
preliminary hearing on the petty theft charge. It found the evidence sufficient to hold
Andrews to answer on the petty theft charge and to demonstrate a violation of probation.
       The People filed an information charging Andrews with petty theft with
three priors, along with special allegations of a prior strike conviction under the
“Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) based on the robbery
for which he was on probation and four prior prison terms pursuant to section 667.5,
subdivision (b). At a hearing on November 6, 2012, the trial court, referencing the
request for counsel made the prior month, asked Andrews if he wanted counsel appointed
for him on the petty theft case, and Andrews replied that he did not. He entered a not
guilty plea and denied the special allegations in that case. Andrews continued to
represent himself and never again requested appointment of counsel.
       On February 7, 2013, Andrews appeared in court for sentencing with respect to the
probation violation. He also moved under section 995 for dismissal of the petty theft
charge, which the trial court denied. Based on the probation violation, the court
(Judge Janice C. Croft) imposed the suspended sentence of five years in state prison with
653 days of custody credit, 568 actual days plus 85 conduct days.2 It dismissed the petty
theft charge at the People’s request. Andrews filed a timely notice of appeal, indicating
that he was appealing after a contested probation violation.


2
       The abstract of judgment reflects 568 actual days and 85 conduct days but
incorrectly states the total days of custody credits as 658 days instead of 653 days. As
noted in our disposition, the trial court, if it has not done so already, shall issue a
corrected abstract of judgment with 653 days as the total days of custody credit and
forward it to the Department of Corrections and Rehabilitation.

                                              3
                                      DISCUSSION
       Andrews contends that reversal of the judgment is required because the trial court
prejudicially erred by failing to appoint him counsel for the preliminary hearing on the
petty theft charge and to continue that hearing. We disagree. The court dismissed the
petty theft case, and Andrews’s appeal is from the judgment entered after he was
sentenced on the probation violation. Andrews does not complain about his no contest
plea to the robbery charge that resulted in his probation, the probation violation
proceedings or execution of the suspended five-year sentence because of the probation
violation.
       Andrews notes in his reply brief that “the evidence presented at [the] preliminary
hearing [on the petty theft charge] – without the benefit of counsel – was the basis for
[his] eventual violation of probation.” Nevertheless, Andrews made clear to the trial
court that, although he was requesting the appointment of counsel for the petty theft
charge, he wanted to continue to represent himself with respect to the probation violation.
In any case, given the dismissal of the petty theft charge, Andrews’s desire to continue
his pro. per. status on the probation violation, and the lack of any challenge to his no
contest plea, the probation violation proceedings and sentence, no prejudice resulted, and
no basis exists to reverse the judgment, based on the court’s decision not to appoint
counsel for and continue the preliminary hearing on the petty theft charge, which
occurred simultaneously with the probation violation hearing. (People v. Gonzalez
(2012) 210 Cal.App.4th 724, 743-744 [abuse of discretion in failing to appoint counsel
for posttrial proceedings merits reversal only if defendant can demonstrate a result more
favorable to him was reasonably probable had counsel been appointed for him]; People v.
Leavel (2012) 203 Cal.App.4th 823, 830 [absent a showing of an abuse of discretion and
prejudice, trial court’s denial of request for continuance does not warrant reversal].)




                                              4
                                     DISPOSITION
      The judgment is affirmed. The trial court, if it has not done so already, shall issue
a corrected abstract of judgment with 653 days as the total days of custody credit and
forward it to the Department of Corrections and Rehabilitation.
      NOT TO BE PUBLISHED.




                                                ROTHSCHILD, P. J.
We concur:



             JOHNSON, J.



             WILEY, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                            5